ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Williams, 2013 IL App (4th) 120313




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     PARIS M. WILLIAMS, Defendant-Appellant.



District & No.              Fourth District
                            Docket No. 4-12-0313


Filed                       June 24, 2013


Held                         The defendant’s conviction for unlawful possession of a weapon by a
(Note: This syllabus        felon was vacated pursuant to the one-act, one-crime rule, since his
constitutes no part of      conviction for the greater offense of aggravated unlawful possession of
the opinion of the court    a weapon was based on the same act, and the fines imposed by the trial
but has been prepared       court were affirmed, but nine mandatory fines imposed by the circuit
by the Reporter of          clerk were vacated and imposed or reimposed by the appellate court and
Decisions for the           the cause was remanded for an amended sentencing judgment.
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of Macon County, No. 10-CF-952; the
Review                      Hon. Lisa Holder White, Judge, presiding.



Judgment                    Affirmed in part as modified and vacated in part; cause remanded with
                            directions.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Susan M. Wilham, all of State
Appeal                     Appellate Defender’s Office, of Springfield, for appellant.

                           Jay Scott, State’s Attorney, of Decatur (Patrick Delfino, Robert J.
                           Biderman, and Anastacia R. Brooks, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE TURNER delivered the judgment of the court, with opinion.
                           Presiding Justice Steigmann and Justice Knecht concurred in the
                           judgment and opinion.




                                             OPINION

¶1          After a September 2011 bench trial, the Macon County circuit court found defendant,
        Paris M. Williams, guilty of armed violence, unlawful possession of a controlled substance
        with the intent to deliver, unlawful possession of a controlled substance, unlawful possession
        of a weapon by a felon, and aggravated unlawful use of a weapon. In March 2012, the court
        sentenced defendant to concurrent prison terms of 15 years for armed violence, 7 years for
        unlawful possession of a weapon by a felon, and 7 years for aggravated unlawful use of a
        weapon (the other two counts merged with the armed-violence count). It also ordered
        defendant to pay a $1,000 mandatory drug assessment, a $100 crime laboratory fee, and a
        $70 street-value fine.
¶2          Defendant appeals, asserting (1) his conviction for unlawful possession of a weapon by
        a felon must be vacated under the one-act, one-crime rule, and (2) the clerk of the circuit
        court improperly assessed additional fines against him. We affirm in part as modified, vacate
        in part, and remand the cause with directions.

¶3                                     I. BACKGROUND
¶4          In June 2010, the State charged defendant by information with one count of armed
        violence (720 ILCS 5/33A-2(a) (West 2010) (text of section effective until July 1, 2011)),
        two counts of unlawful possession of a controlled substance with the intent to deliver (720
        ILCS 570/401(c)(2), (d) (West 2010)), one count of unlawful possession of a controlled
        substance (720 ILCS 570/402(c) (West 2010)), one count of unlawful possession of a
        weapon by a felon (720 ILCS 5/24-1.1(a) (West 2010)), one count of aggravated unlawful
        use of a weapon (720 ILCS 5/24-1.6(a)(1)(3)(A) (West 2008)), one count of unlawful
        possession of cannabis with the intent to deliver (720 ILCS 550/5(c) (West 2010)), and one
        count of unlawful possession of cannabis (720 ILCS 550/4(c) (West 2010)). The unlawful-


                                                 -2-
       possession-of-a-weapon-by-a-felon count alleged that, on June 21, 2010, defendant, a person
       who had been convicted of a felony under Illinois law, knowingly possessed a handgun on
       or about his person. The aggravated-unlawful-use-of-a-weapon count asserted that, on June
       21, 2010, defendant, who had been previously convicted of a felony, knowingly carried a
       handgun on or about his person at such time when he was not on his own land, in his own
       abode, or fixed place of business and the handgun was uncased, loaded, and immediately
       accessible at the time of the offense. At the State’s request, the trial court later dismissed one
       count of unlawful possession of a controlled substance with the intent to deliver (720 ILCS
       570/401(c)(2) (West 2010)), the unlawful-possession-of-cannabis-with-the-intent-to-deliver
       count, and the unlawful-possession-of-cannabis count.
¶5          In February 2011, defendant filed a motion to suppress evidence, seeking to exclude the
       evidence that resulted from a warrantless search of a mailbox near where defendant was
       taken into custody. The trial court held a hearing on the motion and denied it in July 2011.
¶6          On September 1, 2011, the trial court held a bench trial on the five remaining charges.
       After hearing the evidence and the parties’ arguments, the court found defendant guilty of
       all five charges. On September 29, 2011, defendant filed a motion to vacate his guilty finding
       or, in the alternative, a motion for a new trial, asserting the court erred by denying his motion
       to suppress and the State failed to sustain its burden of proof on the armed-violence charge.
       In November 2011, defendant, represented by a different assistant public defender, filed an
       amended posttrial motion, raising ineffective-assistance-of-counsel claims. After a December
       20, 2011, hearing, the court denied the amended posttrial motion.
¶7          On March 28, 2012, the trial court held a joint hearing on defendant’s original posttrial
       motion and sentencing. The court denied the original posttrial motion and sentenced
       defendant to concurrent prison terms of 15 years for armed violence, 7 years for unlawful
       possession of a weapon by a felon, and 7 years for aggravated unlawful use of a weapon. The
       court did not sentence defendant on the two counts related to possession of a controlled
       substance because it found those counts merged with the armed-violence count. The court
       also ordered defendant to pay a $1,000 mandatory drug assessment, $100 crime laboratory
       fee, and a $70 street-value fine. Defendant had been in custody from June 22, 2010, to March
       27, 2012, and the court awarded defendant a credit of $1,170 against the aforementioned
       assessments under section 110-14(a) of the Code of Criminal Procedure of 1963 (Procedure
       Code) (725 ILCS 5/110-14(a) (West 2010)).
¶8          On April 3, 2012, defendant filed a timely notice of appeal in sufficient compliance with
       Illinois Supreme Court Rule 606 (eff. Mar. 20, 2009), and thus this court has jurisdiction
       under Illinois Supreme Court Rule 603 (eff. Oct. 1, 2010).

¶9                                         II. ANALYSIS
¶ 10                               A. One-Act, One-Crime Rule
¶ 11       Defendant first asserts his unlawful-possession-of-a-weapon-by-a-felon conviction must
       be vacated under the one-act, one-crime rule. The State concedes the conviction must be
       vacated under our supreme court’s decision in People v. Johnson, 237 Ill. 2d 81, 96-99, 927
N.E.2d 1179, 1189-90 (2010). After reviewing the matter, we agree with the parties.

                                                  -3-
¶ 12       Our supreme court has explained review of this issue as follows:
               “The application of the one-act, one-crime rule is a question of law, which we review
           de novo. [Citation.] Under the rule, a defendant may not be convicted of multiple
           offenses that are based upon precisely the same single physical act. [Citations.] Thus, if
           a defendant is convicted of two offenses based upon the same single physical act, the
           conviction for the less serious offense must be vacated.” Johnson, 237 Ill. 2d at 97, 927
           N.E.2d at 1189.
¶ 13       As in Johnson, 237 Ill. 2d at 97-98, 927 N.E.2d at 1189-90, the unlawful-possession-of-
       a-weapon-by-a-felon and aggravated-unlawful-possession-of-a-weapon charges in this case
       are both based on the same physical act of defendant possessing the handgun on or about his
       person. Our supreme court has held unlawful possession of a weapon by a felon is the less
       serious offense. Johnson, 237 Ill. 2d at 99, 927 N.E.2d at 1190. Thus, under the one-act, one-
       crime rule, we vacate defendant’s unlawful-possession-of-a-weapon-by-a-felon conviction.

¶ 14                                            B. Fines
¶ 15       Defendant also asserts the clerk of the Macon County circuit court improperly imposed
       fines on him. The State agrees the clerk cannot impose fines but asks for the mandatory fines
       to be reimposed, notes some additional mandatory fines that need to be imposed, and
       addresses the proper credit that needs to be imposed. Defendant did not file a reply brief and
       thus did not challenge the State’s analysis of the fines and credit.
¶ 16       In People v. Swank, 344 Ill. App. 3d 738, 747-48, 800 N.E.2d 864, 871 (2003), this court
       explained the proper roles of judicial and nonjudicial members in imposing statutory fines
       as follows:
                “The imposition of a fine is a judicial act. The clerk of a court is a nonjudicial
           member of the court and, as such, has no power to impose sentences or levy fines.
           [Citation.] Instead, the circuit clerk has authority only to collect judicially imposed fines.
           [Citation.]” (Internal quotation marks omitted.)
       While our Swank decision is almost a decade old, we still continue to deal with fines
       imposed by the clerks of the circuit courts. At this time, such actions by the clerks flagrantly
       run contrary to the law, and we trust this unauthorized practice will end without the necessity
       of this court issuing rules to show cause.
¶ 17       In this case, the trial court only imposed a $1,000 mandatory drug assessment (720 ILCS
       570/411.2(a)(3) (West 2010)), a $100 crime laboratory fee (730 ILCS 5/5-9-1.4(b) (West
       2010)), and a $70 street-value fine (730 ILCS 5/5-9-1.1(a) (West Supp. 2009) (text of section
       as amended by Public Acts 94-550 and 96-402)). On appeal, defendant does not challenge
       the court’s imposition of those assessments. After imposing the fines and fee, the court
       awarded defendant a credit of $1,170 against the aforementioned assessments under section
       110-14(a) of the Procedure Code. However, defendant notes the circuit court clerk’s printout
       states he was required to pay, inter alia, the following assessments: (1) $1.25 “Clerk Op
       Add-Ons”; (2) $15 “State Police Ops”; (3) $5 “Youth Diversion”; (4) $14.25 “Child
       Advocacy Fee”; (5) $9.50 “Nonstandard,” which the parties agree is for the mental-health
       court; (6) $10 “Medical Costs”; (7) $10 “Anti-Crime Fund”; (8) $30 “Lump Sum

                                                  -4-
       Surcharge”; and (9) $12 “Violent Crime.” Since the nine aforementioned assessments were
       not imposed by the trial court, we vacate them as they were improperly imposed.
¶ 18       The parties agree the following fines imposed by the clerk were mandatory in nature: (1)
       $5 “Youth Diversion” (55 ILCS 5/5-1101(e) (West 2010)); (2) $15 “State Police Ops” (705
       ILCS 105/27.3a(1.5), (5) (West 2010)); and (3) $10 “Medical Costs” (730 ILCS 125/17
       (West 2008)). However, the $15 “State Police Ops” fine did not take effect until July 13,
       2010, and thus it is not applicable to defendant, who committed his offenses on June 21,
       2010. “[W]hen presented with mandatory fines assessed by the clerk, we may vacate the fines
       and reimpose them ourselves.” People v. Schneider, 403 Ill. App. 3d 301, 305, 933 N.E.2d
384, 389 (2010), overruled on other grounds by People v. Gutierrez, 2012 IL 111590, ¶ 25,
       962 N.E.2d 437. Accordingly, we reimpose the $5 “Youth Diversion” fine and $10 “Medical
       Costs” fine. The parties also agree the “Violent Crime” fine and the “Lump Sum Surcharge”
       were mandatory fines, but we will address them later in our analysis as the amounts of those
       fines are based on other fines.
¶ 19       While defendant stated the “Clerk Op Add-On” assessment was an additional mandatory
       fine, the State did not request its reimposition, and thus we do not reimpose that assessment
       as the statutory basis for that charge is unclear. The parties did agree the following
       assessments should not be reimposed: (1) $14.25 “Child Advocacy Fee” (55 ILCS 5/5-
       1101(f-5) (West 2010)); (2) $9.50 “Nonstandard” (mental-health court) (55 ILCS 5/5-
       1101(d-5) (West 2010)); and (3) $10 “Anti-Crime Fund” (730 ILCS 5/5-6-3(b)(12), (13), 5-
       6-3.1(c)(12), (13) (West Supp. 2009)). Thus, we also do not reimpose the three
       aforementioned fines.
¶ 20       In its brief, the State raises four additional fines not listed on the circuit clerk’s computer
       printout that it asserts are also applicable to defendant. The four fines are the following: (1)
       $100 “Trauma Center” fine (730 ILCS 5/5-9-1.1(b) (West Supp. 2009) (text of section as
       amended by Public Acts 94-550 and 96-402)); (2) $5 “Spinal Cord” fine (730 ILCS 5/5-9-
       1.1(c) (West Supp. 2009) (text of section as amended by Public Acts 94-550 and 96-402));
       (3) $25 “State Police Services” fine (730 ILCS 5/5-9-1.1(d) (West Supp. 2009) (text of
       section as amended by Public Acts 94-550 and 96-402)); and (4) $30 “Expungement of
       Juvenile Records” fine (730 ILCS 5/5-9-1.17 (West Supp. 2009) (text as added by Public Act
       96-707)). As stated, defendant did not file a reply brief challenging the fines’ applicability
       and mandatory nature. After reviewing the applicable provisions, we impose the $100
       “Trauma Center” fine, $5 “Spinal Cord” fine, $25 “State Police Services” fine, and $30
       “Expungement of Juvenile Records” fine. See Ill. S. Ct. R. 366(a)(5) (eff. Feb. 1, 1994)
       (reviewing court may make any order that should have been given or made).
¶ 21       Now, we turn to the fines that are based on the total amount of other fines. Here,
       defendant’s fines so far total $1,245 ($1,000 mandatory drug assessment, $70 street-value
       fine, $5 “Youth Diversion” fine, $10 “Medical Costs” fine, $100 “Trauma Center” fine, $5
       “Spinal Cord” fine, $25 “State Police Services” fine, and $30 “Expungement of Juvenile
       Records” fine). Our court has stated the “Lump Sum Surcharge” contained in section 5-9-
       1(c) of the Unified Code of Corrections (Unified Code) (730 ILCS 5/5-9-1(c) (West 2010))
       should be calculated before the “Violent Crime” fine imposed under the Violent Crime
       Victims Assistance Act (Victims Assistance Act) (725 ILCS 240/10 (West 2010)). People

                                                  -5-
       v. O’Laughlin, 2012 IL App (4th) 110018, ¶ 24, 979 N.E.2d 1023. Section 5-9-1(c) of the
       Unified Code (730 ILCS 5/5-9-1(c) (West 2010)) addresses the amount of the “Lump Sum
       Surcharge” and provides as follows: “There shall be added to every fine imposed in
       sentencing for a criminal or traffic offense *** an additional penalty of $10 for each $40, or
       fraction thereof, of fine imposed.” Accordingly, defendant’s “Lump Sum Surcharge” is $320,
       and we impose the $320 fine under section 5-9-1 of the Unified Code. When the trial court
       has imposed other fines, section 10(b) of the Victims Assistance Act (725 ILCS 240/10(b)
       (West 2010)) requires the court to order an additional fine of $4 for every $40 of other fines,
       or fraction thereof, imposed. With the “Lump Sum Surcharge,” defendant’s fines total
       $1,565. Accordingly, defendant’s fine under the Victims Assistance Act is $160, and we
       impose the $160 fine under the Victims Assistance Act.
¶ 22       In summary, we have vacated the following assessments imposed by the clerk of the
       circuit court: (1) $1.25 “Clerk Op Add-Ons”; (2) $15 “State Police Ops”; (3) $5 “Youth
       Diversion”; (4) $14.25 “Child Advocacy Fee”; (5) $9.50 “Nonstandard,” which the parties
       agree is for the mental-health court; (6) $10 “Medical Costs”; (7) $10 “Anti-Crime Fund”;
       (8) $30 “Lump Sum Surcharge”; and (9) $12 “Violent Crime.” We then reimposed or
       imposed the following fines: (1) $5 “Youth Diversion,” (2) $10 “Medical Costs,” (3) $100
       “Trauma Center,” (4) $5 “Spinal Cord,” (5) $25 “State Police Services,” (6) $30
       “Expungement of Juvenile Records,” (7) $320 “Lump Sum Surcharge,” and (8) $160
       “Violent Crime.”
¶ 23       Defendant requests credit under section 110-14(a) of the Procedure Code (725 ILCS
       5/110-14(a) (West 2010)) against his fines. Section 110-14(a) of the Procedure Code (725
       ILCS 5/110-14(a) (West 2010)) provides, in pertinent part, as follows: “Any person
       incarcerated on a bailable offense who does not supply bail and against whom a fine is levied
       on conviction of such offense shall be allowed a credit of $5 for each day so incarcerated
       upon application of the defendant.” Defendant was incarcerated from June 22, 2010, to
       March 27, 2012, which is a total of 645 days. Thus, defendant has up to $3,225 in credit
       available against creditable fines. The trial court has already applied $1,170 of the available
       credit against the assessments it imposed.
¶ 24       The State first notes the trial court improperly gave defendant a $100 credit under section
       110-14(a) against the $100 crime laboratory fee. Defendant does not contest this assertion,
       and we agree because the $100 crime laboratory assessment was a fee, not a fine. See People
       v. White, 333 Ill. App. 3d 777, 782, 776 N.E.2d 836, 840 (2002). Thus, as a result of the
       error, we will decrease the amount of credit awarded defendant against the fines imposed on
       appeal by $100. The State also asserts the “Spinal Cord,” “Medical Costs,” “Lump Sum
       Surcharge,” and “Violent Crime” fines are not eligible for credit under section 110-14(a) of
       the Procedure Code. Defendant has not contested the State’s assertion, and after reviewing
       the applicable provisions, we agree with the State. Thus, only the following fines are entitled
       to credit under section 110-14(a) of the Procedure Code: (1) $5 “Youth Diversion,” (2) $100
       “Trauma Center,” (3) $25 “State Police Services,” and (4) $30 “Expungement of Juvenile
       Records,” all of which total $160. Accordingly, defendant is entitled to an additional $60
       credit ($160-$100 error) under section 110-14(a) for a total credit of $1,230.
¶ 25       Additionally, we emphasize the tremendous amount of appellate resources expended in

                                                -6-
        this case and many others just like it to correctly determine and assess the myriad of fines and
        fees our legislature has created. See O’Laughlin, 2012 IL App (4th) 110018, ¶ 28, 979
N.E.2d 1023. We do recognize this issue is very complex as the various fines and fees are
        contained throughout several different codes. Thus, we have attached a reference sheet as an
        appendix (Appendix A) to this opinion to assist the circuit courts, State’s Attorneys, public
        defenders, and their assistants in ensuring the statutory fines and fees in criminal cases are
        properly imposed.

¶ 26                                     III. CONCLUSION
¶ 27        For the reasons stated, we vacate defendant’s unlawful-possession-of-a-weapon-by-a-
        felon conviction and the nine fines imposed by the clerk of the Macon County circuit court,
        modify the amount of defendant’s credit under section 110-14(a) of the Procedure Code, and
        affirm the judgment in all other respects. We also impose or reimpose nine mandatory fines
        in this case and remand the cause to the Macon County circuit court for an amended
        sentencing judgment consistent with this opinion. As part of our judgment, we award the
        State its $50 statutory assessment against defendant as costs of this appeal.

¶ 28         Affirmed in part as modified and vacated in part; cause remanded with directions.



                                                   Appendix A

                                 Fines and Fees Often at Issue in Criminal Cases
                 (* pretrial detention credit available) (^ fine discretionary) (+ evidence required)

ALL CRIMINAL CASES
Fine (general disposition provisions)       730 ILCS 5/5-9-1(a)                              *
Statutory Surcharge (Lump Sum)              730 ILCS 5/5-9-1(c)             $10 for each $40
VCVA - crimes after 7/1/12(felony)          725 ILCS 240/10(b)(1)                       $100
VCVA - crimes after 7/1/12 (misdemeanor)    725 ILCS 240/10(b)(3)                        $75
VCVA - earlier crimes (fines imposed)       725 ILCS 240/10(b)               $4 for each $40
VCVA - earlier crimes (no other fine)       725 ILCS 240/10(c)                    $20 or $25
DNA Analysis fee(if no prior DNA test)      730 ILCS 5/5-4-3(j)                         $250 (increase eff. 1/1/12)
Expungement of juv. records (eff. 1/1/10)   730 ILCS 5/5-9-1.17(a)                       $30*
Streetgang fine (defendant gang member)     730 ILCS 5/5-9-1.19                         $100*(eff. 7/13/10)
Crime committed while on parole fine        730 ILCS 5/5-9-1.20                          $25*(eff. 8/5/11)
Medical Costs Fund                          730 ILCS 125/17                              $10
Public Defender Reimbursement +             725 ILCS 5/113-3.1(a)

PROBATION CASES
Probation Service fee (monthly)             730 ILCS 5/5-6-3(i)
Anti-Crime Fund^                            730 ILCS 5/5-6-3(b)(12), (13)


                                                         -7-
SUPERVISION CASES
Anti-Crime Fund^                            730 ILCS 5/5-6-3.1(c)(12), (13)
Mandatory Drug/Alcohol Testing fee          730 ILCS 5/5-6-3.1(g)

DRUG RELATED OFFENSES
Drug Street Value fine +                    730 ILCS 5/5-9-1.1(a)                           *
Meth Street Value fine +                    730 ILCS 5/5-9-1.1-5(a)                         *
Cont. Sub. Drug Assessment (Class X)        720 ILCS 570/411.2(a)(1)/
         Cannabis                           720 ILCS 550/10.3(a)(1)                  $3,000 *
Cont. Sub. Drug Assessment (Class 1)        720 ILCS 570/411.2(a)(2)/
         Cannabis                           720 ILCS 550/10.3(a)(2)                  $2,000
Cont. Sub. Drug Assessment (Class 2)        720 ILCS 570/411.2(a)(3)/
         Cannabis                           720 ILCS 550/10.3(a)(3)                  $1,000 *
Cont. Sub. Drug Assessment (Class 3 or 4)   720 ILCS 570/411.2(a)(4)/
         Cannabis                           720 ILCS 550/10.3(a)(4)                    $500 *
Cont. Sub. Drug Assessment (Class A)        720 ILCS 570/411.2(a)(5)/
         Cannabis                           720 ILCS 550/10.3(a)(5)                    $300 *
Cont. Sub. Drug Assessment (Class B or C)   720 ILCS 570/411.2(a)(6)/
         Cannabis                           720 ILCS 550/10.3(a)(6)                    $200*
Drug Trauma Fund fine                       730 ILCS 5/5-9-1.1(b)                      $100*
Drug Spinal Cord Injury fine                730 ILCS 5/5-9-1.1(c)                        $5
Performance enhancing substance fund        730 ILCS 5/5-9-1.1(d)                       $50
Drug Traffic Prevention Fund                730 ILCS 5/5-9-1.1(e)                       $25*
Drug Disposal Fund (eff. 1/1/12)            730 ILCS 5/5-9-1.1(f)                       $20*
Meth Law Enforcement fund fine              730 ILCS 5/5-9-1.1-5(b)                    $100*
TF/MEG Meth Assessment (eff. 1/1/10)        730 ILCS 5/5-9-1.1-5(c)                     $25*
Meth Drug Disposal Fund (eff. 1/1/12)       730 ILCS 5/5-9-1.1-5(d)                     $20*
Drug Lab Analysis fee                       730 ILCS 5/5-9-1.4(b)                      $100
Juvenile Delinquent Drug Lab Analysis fee   730 ILCS 5/5-9-1.4(c)                      $100
Drug paraphernalia fine                     720 ILCS 600/3.5(a)                        $750

DUI CASES
DUI Equipment Fund fine                     625 ILCS 5/11-501.01(f)                      $750
DUI Lab Analysis fee                        730 ILCS 5/5-9-1.9(b)                        $150
Juvenile Delinquent DUI Lab Analysis fee    730 ILCS 5/5-9-1.9(c)                        $150
DUI Trauma Fund fine                        730 ILCS 5/5-9-1(c-5)                        $100
DUI Spinal Cord Injury fee                  730 ILCS 5/5-9-1(c-7)                          $5
Felony Traffic Driver's Ed fee              625 ILCS 5/16-104a(a)             $4 for each $40
Roadside Memorial Fund fee (eff. 8/25/09)   730 ILCS 5/5-9-1.18                           $50*




                                                       -8-
OTHER CRIMINAL OFFENSES
Theft & Deceptive Practices fine^               730 ILCS 5/5-9-1.3(a)      greater of $25,000 or 2 x property value
Offenses against local government/schools^      730 ILCS 5/5-9-1.3(b)      greater of $25,000 or treble value of prop
Domestic Violence fine                          730 ILCS 5/5-9-1.5                      $200*
Domestic Battery fine                           730 ILCS 5/5-9-1.6                       $10
VOP fine (Family/Household Member)              730 ILCS 5/5-9-1.11(a)                   $20
VOP fee (Surveillance Fund)                     730 ILCS 5/5-9-1.16(a)                  $200
Sexual Assault fine                             730 ILCS 5/5-9-1.7(b)(1)                $200*
Sex Offender fine                               730 ILCS 5/5-9-1.15(a)                  $500
HIV Test Costs fee (sex crimes)                 730 ILCS 5/5-5-3(h)                test costs
Child Pornography fine                          730 ILCS 5/5-9-1.14                     $500*
Certain weapons offenses Trauma Fund            730 ILCS 5/5-9-1.10                     $100
Arson fine                                      730 ILCS 5/5-9-1.12(a)                  $500

TRAFFIC OFFENSES
Statutory Surcharge                             730 ILCS 5/5-9-1(c)        $10 for each $40
VCVA - crime after 7/1/12                       725 ILCS 240/10(b)(2)                   $50
VCVA - earlier crimes (fines imposed)           725 ILCS 240/10(b)          $4 for each $40
VCVA - earlier crimes (no other fine)           725 ILCS 240/10(c)               $20 or $25
Serious Traffic Violation                       625 ILCS 5/16-104d                      $35 (increase eff. 9/20/10)
Driver's Ed Fund                                625 ILCS 5/16-104a(a)       $4 for each $40
Reckless Driving (first offense)^ eff. 7/1/10   625 ILCS 5/16-104a(b)            up to $100 per response agency
Reckless Driving (second or more)^              625 ILCS 5/16-104a(b)            up to $500 per response agency

OTHER POSSIBLE FINES APPROVED BY THE COUNTY BOARD
Court System fee                              55 ILCS 5/5-1101(a)                   $5-$30
Guilty/Supervision fee (felony)               55 ILCS 5/5-1101(c)(1)                    $50*
Guilty/Supervision fee (Class A mis.)         55 ILCS 5/5-1101(c)(2)                    $25*
Guilty/Supervision fee (Class B or C mis.) 55 ILCS 5/5-1101(c)(3)                       $15*
2nd or more DUI                               55 ILCS 5/5-1101(d)                     $100*
Drug-Court/Mental-Health Assessment           55 ILCS 5/5-1101(d-5)                    $10*
Youth-Diversion/Peer-Court charge             55 ILCS 5/5-1101(e)                  up to $5*
Drug Court                                    55 ILCS 5/5-1101(f)                  up to $5*
Child Advocacy Center charge                  55 ILCS 5/5-1101(f-5)                 $5-$30*
Court Services fee                            55 ILCS 5/5-1103                       # $25
State Police Operations Assistance Fund       705 ILCS 105/27.3a(1.5), (5)
  (if automation fee established) (eff. 7/13/10)

WHEN FINES/ FEES ARE NOT TIMELY PAID (not part of the original sentencing judgment)
Late Fee^                     725 ILCS 5/124A-10                     5%-15% of unpaid amount
Collection Fee                730 ILCS 5/5-9-3(e)                        30% of unpaid amount




                                                           -9-